Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 4, 2020                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

  161232                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  JEFF TRECHA, as Next Friend of                                                                        Richard H. Bernstein
  BRADLEY TRECHA,                                                                                       Elizabeth T. Clement
            Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 161232
                                                                     COA: 347695
                                                                     Genesee CC: 17-109425-NI
  BRENDEN REMILLARD,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 5, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this order
  addressing whether, assuming Bradley Trecha was a participant in the recreational activity
  of tennis when his injuries occurred, the particular risk that caused his injuries was
  reasonably foreseeable under the circumstances. See Bertin v Mann, 502 Mich. 603, 619-
  622 (2018). In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The appellee
  shall also electronically file an appendix, or in the alternative, stipulate to the use of the
  appendix filed by the appellant. A reply, if any, must be filed by the appellant within 14
  days of being served with the appellee’s brief. The parties should not submit mere
  restatements of their application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 4, 2020
           a1028
                                                                                Clerk